 

; ° Case 4:19-mj-06486-N/A BGM) Dacuagrt rt AINS 09/25/19 Page 1 of 2

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
V.
Justin William John DOB: 2001; United States MAGISTRATE'S CASE NO.
Xavier Lorenzo Stewart DOB: 1997; United States 49- Q 6 A 8 6 Ml J

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(A)(v)(D) and 1324(a)(1)(B)(i)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about September 24, 2019, at or near Sonoita, in the District of Arizona, Justin William John and Xavier Lorenzo
Stewart, named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and
agree with each other and other persons, known and unknown, to transport certain illegal aliens, namely Jhon Bayro Cabrera-
Guerrero, Juan Pablo Palencia-Tello, Ana Cristina Chumil-Ratzan and Obed Dagoberto Varela-Gomez, and did so for the purpose
of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A); 1324(a)(1)(A)(v)(@) and

1324(a)(1)(B)(i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about September 24, 2019, at or near Sonoita, in the District of Arizona, United States Border Patrol Agents (BPA) observed
a black sedan traveling eastbound on State Route 82 (SR 82). The vehicle had a light tint with foggy windows and was riding
very low, and the rear bumper almost touching the asphalt. BPA could only observe the driver and a single passenger. BPA began
following the vehicle, a black Nissan Maxima, bearing Arizona license plate CPJ9892. Records check returned to a Kasara Valeri
Winningham-Stewart out of Sierra Vista, Arizona. BPA continued to follow the vehicle and noticed that the driver had difficulty
keeping the vehicle in its respective lane. BPA noticed there was now another head visible on board the vehicle, and a few seconds
later noted a different head peeking out from the rear passenger driver seat. BPA observed the front passenger turned back as if
he was talking to someone in the rear seat and the heads disappeared, a couple of seconds after that another head appeared, from
the middle of the rear passenger seat, looked back and that head disappeared. BPA conducted a vehicle stop to conduct an
immigration inspection. BPA approached the vehicle and identified the driver as Xavier Lorenzo Stewart and a front seat
passenger as Justin William John. BPA noticed four passengers on the rear seats. BPA determined that the rear passengers were
in the United States illegally and were identified as Jnon Bayro Cabrera-Guerrero, Juan Pablo Palencia-Tello, Ana Cristina
Chumil-Ratzan and Obed Dagoberto Varela-Gomez.

In a post-Miranda statement Stewart stated he woke up to some texts from an individual asking if he wanted to make money.
Stewart stated he is currently hurting form money. Stewart stated he was going to get paid $1,000 for each person that he picked
up and took to Phoenix, Arizona. Stewart stated John was the one who initially approached him with this offer. Stewart stated
him and his friend John received texts on where to go and they were going to split the money they made. Stewart stated the
Maxima is his sister’s vehicle and she had no idea her vehicle would be used to smuggle aliens. Stewart stated he knew he was
there to pick up four people, he knew what he was doing was wrong but he was desperate for money.

Ina post-Miranda statement John stated they were going to a dispensary. John stated they had just picked up the four individuals
prior to being pulled over. John stated that he did not talk to the individuals when they got into the vehicle and that he did not

know where they were going to take the individuals.

Continued on back.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Jhon Bayro Cabrera-Guerrero, Juan Pablo Palencia-
Tello, Ana Cristina Chumil-Ratzan and Obed Dagoberto Varela-Gomez

 

Detention Requested SIGNAT F COMPLAINANT
Being duly sworn, I declare that the foregoing is ZA

true and correct to the best of my, knowledge.
AUTHORIZED BY: AUSA JAA/kat./ eA OFFICIAL TITLE
cy Border Patrol Agent

 

 

 

 

 

 

Sworn to before me and subscribed/in my presence.

 

 

 

SIGNAT MAGISTRATE JUDGE” DATE
Wh lA f° September 25, 2019

 

1)See Federal rules of Criminal Procedure Rules 3 and 54

 
*

Continued from fear 4:19-mj-06486-N/A-BGM Document 1 19- G'eas 6K f of 2 {

Material witnesses Cabrera-Guerrero, Palencia-Tello, Chumil-Ratzan and Varela-Gomez.stated that they made arrangements to
be smuggled into the United States for money. Cabrera-Guerrero, Palencia-Tello and Chumil-Ratzan identified the vehicle,
Stewart as the driver, and John as the passenger from a photo array. Varela-Gomez and Palencia-Tello observed Stewart following
directions on a map via cellphone.

~
